DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 17-21 (and newly amended claims 2-3, 8-16) and the species sucrose stearate in the reply filed on 06/04/21 is acknowledged. Claims 2-3 and 8-21 are being examined in this office action.

Claim Objections
Claim 18 objected to because of the following informalities: the terms dicotyledons and monocotyledons should not be capitalized in claim 18 as is currently written. Claim 18 also recites “for the production” and should recite “for production”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3 and 8-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-46 of copending Application No. 16636346 (‘346). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘346 and the instant application are drawn to methods of biostimulating a plant, specifically improving/promoting germination and/or elongation of roots, etc. wherein compositions comprising the same amounts of sugar derivatives, specifically sucrose stearate are applied to the plants, stems, seeds, etc. via compositions (aqueous solutions) which comprise the same concentrations of these sugar derivatives/sucrose stearate. ‘346 merely 

Claims 2-3, 8-21  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-43 of copending Application No. 16636347 (‘347). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘347 and the instant application are drawn to methods of biostimulating a plant, specifically improving/promoting germination and/or elongation of roots, etc. wherein compositions comprising the same amounts of sugar derivatives, specifically sucrose stearate are applied to the plants, stems, seeds, etc. via compositions (aqueous solutions) which comprise the same concentrations of these sugar derivatives/sucrose stearate. ‘347 merely further requires the addition of a sterol which is not excluded from the instantly claimed method which uses “comprising” as the transitional phrase. As such, one of ordinary skill in the art would conclude that the instantly claimed method is an obvious variant of the method disclosed in copending application 16636347.

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the seeds" “the roots” “the seedling” “the fruit” “the flowers” “the leaves” “the stems” “the soil” “the growth medium” etc.  There is insufficient antecedent basis for these limitations in the claim especially since not all plants form fruit, not all plants come from seeds, and not all plants flower, etc.

Regarding claim 18, the phrase "more particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-3, 8-16, and 19-21 are also rejected because they depend from claim 17 and do not resolve the antecedent basis issues of claim 17.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 depends from claim 17 which allows for both ethoxylated and non-ethoxylated polyol derivative non-ionic surfactants as the polyol derivative non-ionic surfactants claimed in claim 17 are only limited in that they must be a sugar derivative, thus claim 10 does not further limit claim 17 as it does not exclude or limit the sugar derivatives claimed in claim 17 in anyway.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 9-10, 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated byCN106889068 (‘068).
Applicant’s claim:
--A method for stimulating plant growth comprising applying an effective amount of at least one polyol derivative non-ionic surfactant having activity on the seeds and/or the roots of a plant, said polyol derivative being a sugar derivative, in pre or post emergence, on the seed, the roots, the seedling, the plant, the fruit, the flowers, the leaves, the stems, and/or in the soil, and/or the growth medium, before or after sowing.
	Regarding claims 2-3, 9, 13-18, ‘068 teaches a plant conditioning agent which comprises 5-15 parts of sucrose ester surfactants, which reads on/anticipates the claimed polyol 
	In the examples, ‘068 teaches dissolution of the regulator composition which comprises 5-15 parts of the sucrose ester surfactant into water to prepare an aqueous solution of 100 g/L, e.g. 10% of the regulator in water (of which up to 1.5% of the total weight of the aqueous solution comprising the regulator is the sucrose ester, which also reads on/anticipates the claimed ranges of 0.05-30% by weight and 0.01-80% by weight) and teaches immersing wheat seeds (e.g. prior to emergence) into this composition and/or irrigating/watering the plants (rape) and their roots with the aqueous solution of the composition and wherein these treatments lead to improved/promoted/stimulated germination and increased yields and increased root growth which anticipates instant claims 13-18 (See abstract; examples; claims; Test Examples 1-2).
	Regarding claim 10, ‘068 teaches wherein the polyol derivative non-ionic surfactant/sucrose ester is not ethoxylated as they do not mention ethoxylation of the sucrose ester anywhere in the document, which reads on/anticipates claim 10 (See entire document).
‘068 teaches all limitations of the instant claims and thereby anticipates the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 8, 11-12, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106889068 (‘068, from IDS) as applied to claims 2-3, 9-10, 13-21 above, and further in view of JPS5157556 (‘556, from IDS).
	Applicant’s claims are as discussed above.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	‘068 teaches all limitations of claims 2-3, 9-10, 13-18 as discussed above an incorporated herein. Regarding claims 19-21, ‘068 also teaches dissolution of the regulator composition which comprises 5-15 parts of the sucrose ester surfactant into water to prepare an aqueous solution of 100 g/L, e.g. 10% of the regulator in water (of which up to 1.5% of the total weight of the aqueous solution comprising the regulator is the sucrose ester, which also reads on/anticipates the claimed ranges of 0.05-30% by weight and 0.01-80% by weight) and teaches immersing wheat seeds (e.g. prior to emergence) into this composition and/or irrigating/watering the plants (rape) and their roots with the aqueous solution of the composition and wherein these treatments lead to improved/promoted/stimulated germination and increased yields and increased root growth which reads on claims 19-21 (See abstract; examples; claims; Test Examples 1-2).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claim 8 and 10-11, ‘068 does not appear to specifically teach wherein the sucrose ester is an ester with a fatty acid, specifically sucrose stearate as is instantly claimed. The examiner notes that the international search report states that the examples of ‘068 disclose sucrose stearate but the examiner has not been able to confirm this after looking at several machine translations and as such has requested a personal translation of the document 
	‘556 teaches that sucrose fatty acid esters, specifically sucrose stearate (they specifically mention sucrose fatty acid esters, then refer to sugar/sugar-free stearic acid ester in the examples, so it would have been obvious to one of ordinary skill in the art that they mean sucrose stearate, since they were using sucrose fatty acid esters and now the specific fatty acid ester is stearate being used in the examples (See entire detailed disclosure section)) are useful for increasing the growth of rice, specifically rice roots, and yield of rice (See detailed description of the invention section). However, the examiner has requested a written translation of ‘556 to confirm this. 
	‘959 teaches that sucrose stearate is known to improve plant growth and yields in plants which are under stress and/or plants which are planted in areas where stress to plants occurs. E.g. the plant does not necessarily have to be under stress for improved growth/yield, it need only be planted in an environment where stresses on plants occur (the natural environment) and when applied to plants under no stress leads to a small energizing ability, which still reads on the claimed method because the claimed application step is being done in ‘959 (See [0011]; [0013]; [0019]; [0022-0026, preferably sucrose stearic acid ester, e.g. sucrose stearate]).  
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use sucrose stearate as the sucrose ester surfactant in ‘068 in order to develop the method of the instant claims because ‘068 teaches that sucrose ester surfactants are effective at increasing root growth and yields of crops and plants and ‘556 and ‘959 teach that sucrose fatty acid esters specifically sucrose stearate are known to improve root growth in rice, and/or improve plant growth/yield in plants under stress, respectively. Thus, it would have been 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 2-3, 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2183959 (‘959, from IDS).
Applicant’s claims are as discussed above.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 3, 8-18, 20-21, ‘959 teaches methods for stimulating plant growth and improving yields (because if plants are stressed they slow/terminate growth and as a result yields are reduced, thus by imparting stress tolerance to plants their yields would be improved over plants which are stressed and cannot handle the stress, e.g. their growth has terminated and/or is reduced), specifically in vegetable crop plants and fruit crop plants, e.g. tomatoes comprising applying an effective amount, specifically from 0.01-10,000 ppm, e.g. 100 pm which is 0.01%, and 10,000 ppm is 1% in solution in post emergence via spraying the leaves with an aqueous solution of the sucrose stearate/sucrose fatty acid ester (not ethoxylated which reads on claim 10) (e.g. post-emergence) and/or adding the composition to a growth medium in hydroponics, etc. which reads on the claimed concentrations of 0.01-80% by weight, more 
Regarding claims 2, 17, and 19, ‘959 does not teach wherein the sucrose stearate composition stimulates/promotes root growth, etc. as claimed in claims 2 and 19 and/or has activity on the seeds and/or roots of a plant. However, ‘959 teaches all of the active steps of the instantly claimed method, specifically applying the same compound in the same/overlapping concentrations as those instantly claimed in aqueous solutions via the same methods of spraying or adding the composition to the hydroponic growth substrate and teaches wherein these compositions improve growth of plants which are stressed and these can be the same population of plants instantly treated as the instantly claimed method does not exclude plants which are/can be under stress conditions. As such, because all of the active steps of the claimed method are being accomplished in ‘959 with the same/overlapping concentrations of the same sucrose stearate and/or other polyol derivative non-ionic surfactant being applied in the same manner to the same plants, the obviously the methods disclosed in ‘959 would also be achieving increased root growth whether or not it was previously recognized because all of the steps of the instantly claimed method are the same as those disclosed and taught in ‘959.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)/ Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
‘959 merely does not teach an express example of the instantly claimed method or wherein the sucrose stearate has activity on the seeds or roots of the plant as is instantly claimed. However, as discussed above ‘959 teaches all of the instantly claimed active steps of the instantly claimed method, specifically applying the same sucrose stearate compound in the same/overlapping concentrations as those instantly claimed in aqueous solutions via the same methods of spraying or adding the composition to the hydroponic growth substrate and teaches wherein these compositions improve growth of plants which are stressed and these can be the 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 2-3, and 8-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616